Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Final Office Action is in response to claims filed 11/17/2020. Claims 1-29 are cancelled.  Claims 30, 36, and 37 are pending.  Claims 40-49 are new.  Claims 30-49 are pending and examined.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 30-35, 39-41, 48 and 49 are rejected under 35 U.S.C. 103 as being unpatentable over Lonzano 2014/0054809 in view of Raihi 4,855,604 and Satnews “Daily Satellite News”.
Regarding claim 30, Lonzano teaches a system for filling a thruster assembly (electrospray emitter array 1500) with a liquid propellant (ionic liquid 1525), wherein the thruster assembly comprises: a tank (the container surrounding porous distal electrode 1520 ([0104] “In some embodiments, each of the emitter array 1505, the porous plug/isolation valve 1515, and distal electrode 1520 can include a pore size gradient that decreases from its base to its top (e.g., in the direction toward the tips of needle emitter array 1505), such that ionic liquid can be transported through capillarity. In some embodiments, the emitter array 1505 can have smaller-sized pores than the porous plug/isolation valve 1515, which in turn can have smaller-sized pores than the distal electrode 1520, creating a pore size gradient that decreases from the distal electrode 1520 to the emitter array 1505, such that ionic liquid 1525 can be transported through capillarity from the distal electrode 1520 to the emitter array 1505”) and ionic liquid 1525); a porous emitter array (porous emitter array 1505 per [0104] cited supra); and a porous reservoir (porous distal electrode 1520) disposed within an interior of the tank (see Fig. 15), wherein the porous reservoir is in fluid communication with the porous emitter array (see Fig. 15 and [0104] cited supra).
Lonzano as discussed above does not teach a source of the liquid propellant, wherein the source of the liquid propellant is configured to selectively fill the tank with the liquid propellant.
Raihi teaches a source of the liquid propellant (charge forming device/beaker 122 and break away bottom/breakseal 123), wherein the source of the liquid propellant is configured to selectively fill (assembly 120 is removably disposed into an opening of 12 (see Fig. 1, 12 has an opening into which 20 is inserted or removed) and plunger/piston 134-137 is depressed causing breakpoint 137 to break away bottom of 123 of the beaker which then provides the liquid propellant to tank/well 12 see col 5 ll. 7-10 “The enclosure 126-130 is the same as described respecting enclosure 26-30 and the piston 134-136 is the same as described respecting piston 134-136, but has the added structure of a breakpoint 137 on the distal side of the piston 136 and may include an additional "O" ring stop 139 to prevent accidental movement of the piston. The operation, which will be described, is the same for this embodiment as for that of FIG. 2 except that the first "O" ring 139 is removed and the breakpoint 137 contracts and breaks the breakseal 123 in the early stages of movement of the piston in the cylinder. FIG. 4 depicts another alternative embodiment.”) a tank (well 12 analogous to the tank of Lonzano) with a liquid propellant (charge  124 which is analogous to 1525 of Lonzano).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Lonzano with Raihi so as to provide the liquid propellant to the thruster assembly of Lonzano by removably disposing a beaker with a break away bottom in an opening of the tank, wherein the source is configured to selectively fill the tank with the liquid propellant by depressing a plunger to provide a safe compact means for charging the ion accelerating equipment with ion source material see col. 2 ll. 26-31 “The present invention is an improvement in the ion 
Lonzano in view of Raihi as discussed above does not teach an environment that is composed at least one gas, wherein the at least one gas is absorbable by the liquid propellant; and wherein the thruster assembly is positioned in the environment.
Satnews teaches that is well known for unmasked technicians (the two shown in the photo) to be present during the fueling satellites in an air filled room, which would result in the air in the room having both CO2 and water vapor due to the exhalations of the technicians  (see photograph page 2 having caption “Europe's fifth and sixth Galileo satellites are being prepared for launch —fueling of the two satellites allows them to fine-tune their orbits and maintain their altitude over the course of their 12-year lifetimes”).  Further, in claims 40, 48 and 49, applicant teaches that CO2 and water vapor are gases absorbable by the propellant.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Lonzano in view of Raihi with Satnews’s teachings on loading thruster assembly propellant since it has been held that it is an obvious extension of prior art principles to perform a simple substitution of one known element (performing propellant loading in a room filled with air with unmasked technicians present) for another (the propellant loading in an unstated environment) to obtain predictable results (loading propellant as taught by Satnews discussed supra is a normal industry practice); KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007); MPEP 2143 (B)
Regarding claim 31, Lonzano in view of Raihi and Satnews teaches the invention as discussed above.
Lonzano in view of Raihi and Satnews as discussed above also teaches wherein the liquid propellant comprises an ionic liquid.
Regarding claim 32, Lonzano in view of Raihi and Satnews teaches the invention as discussed above.
Lonzano in view of Raihi and Satnews as discussed above also teaches wherein the source of the liquid propellant is a beaker filled with the liquid propellant, and wherein the beaker is removably disposed in an opening of the tank.
Regarding claim 33, Lonzano in view of Raihi and Satnews teaches the invention as discussed above.
Lonzano in view of Raihi and Satnews as discussed above also teaches wherein the beaker includes a breakaway bottom, wherein prior to the breakaway bottom breaking, liquid propellant is retained in the beaker, and wherein when the breakaway bottom breaks, the liquid propellant flows into the tank (see col 5 ll. 7-10 cited supra).
Regarding claim 34, Lonzano in view of Raihi and Satnews teaches the invention as discussed above.
Lonzano in view of Raihi and Satnews as discussed above also teaches wherein the plunger is depressible toward the opening to fill the tank.
Lonzano in view of Raihi and Satnews as discussed above does not teach wherein the liquid propellant is disposed between an opening of the tank and a plunger.
Raihi teaches wherein the liquid propellant is disposed between an opening of the tank (the opening of 12 in Raihi) and a plunger (134-137 of Raihi) (see Fig. 1 of 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Lonzano Raihi and Satnews further with Raihi so that the the liquid propellant is disposed between an opening of the tank and a plunger (during the insertion of the beaker) as discussed above for the same reasons cited in the rejection of claim 30.
Regarding claim 35, Lonzano in view of Raihi and Satnews teaches the invention as discussed above.
Lonzano in view of Raihi and Satnews as discussed above also teaches wherein the liquid propellant is transported from the porous reservoir to the porous emitter array through capillarity.
Regarding claim 39, Lonzano in view of Raihi and Satnews teaches the invention as discussed above.
Lonzano in view of Raihi and Satnews also teaches wherein the porous reservoir is compressible (the reservoir is hollow and will be compressible to some extent).
Regarding claim 40, Lonzano in view of Raihi and Satnews teaches the invention as discussed above.
Lonzano in view of Raihi and Satnews as discussed above also teachs wherein the at least one gas includes a first gas that is absorbable by the liquid propellant (CO2) and a second gas that is absorbable by the liquid propellant (water vapor).
Regarding claim 41
Lonzano further teaches the tank comprises an opening (the opening having 1515 therein); the porous emitter array is disposed over the opening (see Fig. 15); and the porous reservoir is in the fluid communication with the porous emitter array through the opening (see Fig. 15).
Regarding claims 48 and 49, Lonzano in view of Raihi and Satnews teaches the invention as discussed above.
Per the rejection of claim 30 supra, Lonzano in view of Raihi and Satnews also teaches the added limitations of claims 48 and 49.

Claims 36 and 37 are rejected under 35 U.S.C. 103 as being unpatentable over Lonzano in view of Raihi and Satnews in view of Paynter 3,486,302
Regarding claim 36, Lonzano in view of Raihi and Satnews teaches the invention as discussed above.
Lonzano in view of Raihi and Satnews as discussed above does not teach wherein the tank comprises one or more semi-permeable materials that permits the at least one gas to pass therethrough and blocks the liquid propellant from passing therethrough.
Paynter teaches a tank (T”) comprising one or more semi-permeable materials (foaminous means 43, 45) that permits gas (vapor) to pass therethrough and blocks a propellant (liquid phase) from passing therethrough (see col. 1 ll. 21-35 “The foraminous means orients the liquid phase over the liquid drain outlet and utilizes capillary forces of the phases and ullage force to maintain the phases separated when the vessel is subjected to a zero or reduced gravity environment. The foraminous means in one 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Lonzano in view of Raihi and Satnews with Paytner to facilitate storage of a two phase fluid effective to provide a single phase (liquid) at the tank outlet and a single phase (vapor) at the vent port, irrespective of changes in the position of the vessel (col. 3 ll. 27-50 “Among the objects of this invention are to provide a novel storage system for a two phase fluid which is particularly useful when the system is under the influence of a reduced or zero gravity; to provide such a system which does not require moving parts; to provide such a system which has a high reliability; to provide such a system which requires no other energy but fluid energy itself; to provide such a system which adds a minimum of weight but provides high volumetric and expulsion efficiencies; to provide such a system which is effective to provide a single phase (liquid) at the tank outlet and a single phase (vapor) at the vent port, irrespective of changes in the position of the vessel; to provide 
Regarding claim 37, Lonzano in view of Raihi and Satnews teaches the invention as discussed above.
Lonzano in view of Raihi and Satnews as discussed above does not teach the tank includes a vent, wherein the vent comprises a porous membrane that permits the at lease one gas to pass therethrough and blocks the liquid propellant from passing therethrough.
Paynter teaches a tank (T”) including a vent (15 and 16) that permits gas (vapor) to pass therethrough and blocks the liquid propellant (liquid phase) from passing therethrough (see col. 1 ll. 21-35 “The foraminous means orients the liquid phase over the liquid drain outlet and utilizes capillary forces of the phases and ullage force to maintain the phases separated when the vessel is subjected to a zero or reduced gravity environment. The foraminous means in one embodiment envelops the liquid phase and is spaced from the walls of the vessel to provide a vaporization region. The foraminous means may also extend into the liquid outflow lines spaced from the walls 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Lonzano in view of Raihi and Satnews with Paytner to facilitate storage of a two phase fluid effective to provide a single phase (liquid) at the tank outlet and a single phase (vapor) at the vent port, irrespective of changes in the position of the vessel (col. 3 ll. 27-50 “Among the objects of this invention are to provide a novel storage system for a two phase fluid which is particularly useful when the system is under the influence of a reduced or zero gravity; to provide such a system which does not require moving parts; to provide such a system which has a high reliability; to provide such a system which requires no other energy but fluid energy itself; to provide such a system which adds a minimum of weight but provides high volumetric and expulsion efficiencies; to provide such a system which is effective to provide a single phase (liquid) at the tank outlet and a single phase (vapor) at the vent port, irrespective of changes in the position of the vessel; to provide such a system which is not adversely affected by the production of vapor due to heat absorption; to provide such a system which is effective for either storage of a propellant liquid or a liquid to be converted into vapor, as for life sustaining purposes; to provide .

Claims 38 and 44 are rejected under 35 U.S.C. 103 as being unpatentable over Lonzano in view of Raihi, Satnews, Paynter and Yoon 2010/0209788 
Regarding claim 38, Lonzano in view of Raihi and Satnews teaches the invention as discussed above.
Lonzano in view of Raihi, Satnews and Paynter as discussed above does not teach wherein the porous membrane is made from at least one of Polytetrafluoroethylene, peek and polyethylene. 
Yoon teaches a porous membrane (separation membrane of gas-liquid separator 41) made from PTFE (Polytetrafluoroethylene) ([0043] The first gas-liquid separator 41 installed at an outlet side of the fuel cell stack 30 may include a centrifugal pump or an electrokinetic pump, or a separation membrane (e.g., a polytetrafluoroethylene (PTFE) membrane).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Lonzano in view of Raihi, Satnews and Paynter with Yoon since it has been held that it is an obvious extension of prior art principles to perform a simple substitution of one known element (the 
Regarding claim 44, Lonzano in view of Raihi and Satnews teaches the invention as discussed above.
Lonzano in view of Raihi, Satnews and Paynter as discussed above teaches wherein the tank comprises one or more semi-permeable materials.
Lonzano in view of Raihi, Satnews and Paynter as discussed above does not teach wherein the one or more semi-permeable materials being formed from at least one of porous PTFE and hydrophobic solgel.
Yoon teaches a semi-permeable material (separation membrane of gas-liquid separator 41) made from PTFE (Polytetrafluoroethylene) ([0043] The first gas-liquid separator 41 installed at an outlet side of the fuel cell stack 30 may include a centrifugal pump or an electrokinetic pump, or a separation membrane (e.g., a polytetrafluoroethylene (PTFE) membrane).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Lonzano in view of Raihi, Satnews and Paynter with Yoon since it has been held that it is an obvious extension of prior art principles to perform a simple substitution of one known element (the Polytetrafluoroethylene separation membrane of gas-liquid separator 41) for another (the foaminous means taught by Paynter) to obtain predictable results (a suitable liquid-.

Claims 42 and 43 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lonzano in view of Raihi, Satnews, Paynter and Grove 5,279,323 as evidenced by Sefar “Common Metal Mesh Configurations”.
Regarding claim 42, Lonzano in view of Raihi, Satnews, and Paynter teaches the invention as discussed above
Lonzano teaches that the power size of the porous ceramic is in the range from 3-50 μm ([0034] In some embodiments, the method can include low-temperature sintering the one or more emitter bodies. In some embodiments, the ceramic component comprises alumina. In some embodiments, the slurry further comprises one or more of ethanol, isopropanol, and glycerol. In some embodiments, the method can include forming the mold from one or more of polydimethylsiloxane (PDMS), polytetrafluoroethylene (PTFE), polymers, fluoropolymers, paraffin wax, silica, glass, aluminum, and stainless steel. In some embodiments, the porous ceramic material comprises pores approximately 3-50 μm in diameter).
Lonzano in view of Raihi, Satnews, and Paynter is silent as to first pores of the porous membrane being larger than second pores of the porous emitter array.
Grove teaches a suitable material for the foaminous means is a 50x150 mesh of plain dutch weave (col. 4 ll. 23-24 “the screen 23 is made of stainless steel filaments of approximately 50x150 mesh of “plain dutch weave”).  As evidenced by Sefar, a 50x250 plain Dutch weave has at least a 58 micron first pore size which would be smaller than 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Lonzano in view of Raihi, Satnews, and Paynter with Grove’s teachings on the geometry of liquid gas separators since Paynter teaches the foaminous means may be a wire mesh (col. 5 ll. 22-24 “The foraminous means utilized may be a screen such as formed of a woven wire mesh, or a perforated plate, in which the perforations preferably occupy as great an area of the plate as possible”) and since Grove teaches a 50x150 plain Dutch weave is sufficient to allow for effective gas liquid separation (col. 5 ll. 36-38 “Because of the screen 23, liquid reaching the perforated plate 22 is substantially "bubble free"--i.e., there is no significant amount of gas or vapor entrapped in the liquid that reaches the perforated plate 22”).
Regarding claim 43, Lonzano in view of Raihi, Satnews, and Paynter teaches the invention as discussed above
There is no prior recitation of first pores, as such they have been construed as the pores of foaminous means of Paynter.
 Lonzano teaches that the power size of the porous ceramic is in the range from 3-50 μm ([0034] In some embodiments, the method can include low-temperature sintering the one or more emitter bodies. In some embodiments, the ceramic component comprises alumina. In some embodiments, the slurry further comprises one 
Lonzano in view of Raihi, Satnews, and Paynter is silent as to first pores of the porous membrane being larger than second pores of the porous emitter array.
Grove teaches a suitable material for the foaminous means is a 50x150 mesh of plain dutch weave (col. 4 ll. 23-24 “the screen 23 is made of stainless steel filaments of approximately 50x150 mesh of “plain dutch weave”).  As evidenced by Sefar, a 50x250 plain Dutch weave has at least a 58 micron first pore size which would be smaller than the first pore size of a 50x150 weave which would result in first pores of the porous membrane as being larger than second pores of the porous emitter array. The modification of Lonzano in view of Raihi, Satnews, and Paynter with Groves teachings on the geometry of liquid gas separators would result in first pores of the porous membrane being larger than second pores of the porous emitter array.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Lonzano in view of Raihi, Satnews, and Paynter with Grove’s teachings on the geometry of liquid gas separators since Paynter teaches the foaminous means may be a wire mesh (col. 5 ll. 22-24 “The foraminous means utilized may be a screen such as formed of a woven wire mesh, or a perforated plate, in which the perforations preferably occupy as great an area of the plate as possible”) and since Grove teaches a 50x150 plain Dutch weave is sufficient to 
Allowable Subject Material
Claims 45-47 are allowable.  
The nearest prior art is Lonzano.  
The prior art neither teaches nor renders obvious “a propellant container disposed within the interior of the tank, wherein the propellant container is formed from second one or more semi-permeable materials that permit at least the first gas to pass therethrough and block the liquid propellant from passing therethrough; and wherein the porous reservoir is disposed within an interior of the propellant container” in combination with the other limitations of the claims.
Response to Arguments
Applicant’s arguments have been considered but are not persuasive.  Firstly, there is no need to expose the propellant or the interior components of the thruster that carry the liquid propellant to the gas in the room.  Applicant’s claim does not require this interpretation, and Satnews does not require the liquid propellant carrying portions of the thruster to be exposed to the gases in the room.  Secondly, applicant’s disclosure only indicates that the operability of a thruster whose liquid propellant carrying portions are exposed is reduced, not eliminated ([0026] In some embodiments, approximately perfect imbibation of the ionic liquid can beneficially increase performance of electrospray thruster assembly 100 (e.g., by more efficiently producing thrust) and 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM LEE BREAZEAL whose telephone number is (571)272-5792.  The examiner can normally be reached on Monday-Friday 9:30-6:00 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ehud Gartenberg can be reached on (571) 272-4828.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  

/GERALD L SUNG/Primary Examiner, Art Unit 3741                                                                                                                                                                                                        
/WILLIAM LEE. BREAZEAL/
Examiner
Art Unit 3741